Citation Nr: 1756393	
Decision Date: 12/07/17    Archive Date: 12/15/17

DOCKET NO.  14-02 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel



INTRODUCTION

The Veteran served on active duty for a period of over 28 years and retired in October 1993.  

This case comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which originally had jurisdiction over this appeal, and Atlanta, Georgia, to which jurisdiction over this case was transferred and which forwarded the appeal to the Board.  

The Veteran was scheduled for a hearing in March 2017, but he requested that it be canceled in February 2017.  He has not since requested that it be rescheduled, and his hearing request is considered withdrawn.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  


FINDING OF FACT

The evidence is at least evenly balanced as to whether the Veteran's service-connected disabilities preclude him from obtaining and maintaining substantially gainful employment.  


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014).  To implement the provisions of the law, VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify him what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2017).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2017).  Subsequent judicial decisions have clarified the duties to notify and assist imposed by the VCAA, to include Pelegrini v. Principi, 18 Vet. App. 112 (2004), Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 ((Fed. Cir. 2006), and Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Considering the claim on appeal in light of the above-noted legal authority, and in light of the Board's favorable disposition of this matter, the Board finds that all notification and development action needed to fairly resolve the claim has been accomplished.

TDIU

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (2017).  A TDIU rating may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2017).  

In Faust v. West, 13 Vet. App. 342 (2000), the U.S. Court of Appeals for Veterans Claims defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to a veteran's earned annual income.  In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a veteran is entitled to TDIU is whether his or her service-connected disabilities alone are of sufficient severity to produce unemployability.  The determination as to whether a total disability is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  See Ferraro v. Derwinski, 1 Vet. App. 326, 331-32 (1991).  

In this case, the Veteran is service-connected for the following: anxiety disorder (30 percent); total right shoulder replacement (30 percent); left heel valgus deformity with triple arthrodesis (20%); status post total right ankle replacement secondary to chronic right ankle sprain (20%); degenerative joint disease (DJD) with sprain, lumbar spine (10%); left medial collateral ligament repair with arthritis and fracture of the tibia and fibula with one inch shortening and ankle sprain (10%); tinnitus (10%); right knee sprain (10%); mole removal from back (0%); scar, right shoulder associated with total right shoulder replacement (0%). A combined rating of 70% or higher has been in effect from January 25, 2008.  Thus, the Veteran has met the percentage requirements for TDIU since that date.  

As the Veteran has met the percentage requirements for TDIU since January 25, 2008, the determinative issue is whether he is shown to be unable to secure and follow a substantially gainful occupation due to his service-connected disabilities.  The ultimate question is whether the Veteran, in light of his service-connected disabilities, is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

The Veteran reported that his highest level of education was completion of a four ear college degree.  See February 2010 claim for TDIU.  He reported employment experience as a substitute teacher.  He indicated that he had not been able to work since October 2007.  

Private and VA records from 2008 to 2010 show treatment for mild symptoms of an acquired psychiatric disorder, right ankle and foot complaints, as well as right shoulder problems, to include being unable to raise it and constant pain.  

A VA physician submitted a January 2010 statement where he noted that the Veteran was unable to stand on his feet 8 hours per day in a work environment due to his service-connected disabilities.  In an additional (and more detailed statement from January 2011, this same VA physician noted that the Veteran said that he attempted to return to substitute teaching but the pain of walking or standing or climbing stair was so severe that he was unable to obtain and maintain gainful employment due to his service-connected disabilities.  The physician noted that the Veteran experienced problems to include as a result of discrepancy of left leg length and resulting mechanical gait problems and right ankle lateral displacement.  

A July 2010 examiner opined that the Veteran was able to be substantially gainfully employed.  

Subsequently dated private and VA treatment records (through 2015) show that the Veteran's various complaints continued.  Primarily, his complaints were shown to be the result of service-connected conditions.  These records show that he underwent a total right ankle replacement at a private facility in 2012.  


In a December 2013 rating decision, increased ratings were granted for several of the Veteran's service-connected conditions.  Specifically, a temporary total rating (TTR) was assigned for his right ankle, to be followed by reinstatement of the previous 20 percent rating in March 2014.  His anxiety disorder rating was increased from 10 to 30 percent,  His disability rating for right knee sprain residuals was increased to 10 percent from February 2010, and special monthly compensation (SMC) was granted from January 2013 to March 2014.  In an April 2014, SMC was extended to March 2015.  

In separate statements dated in March 2015, a private physician and a VA examiner opined that the Veteran was unable to obtain and maintain employment due to his service-connected disabilities.  

VA examination report from June 2015 was primarily concerned with the Veteran's right knee.  It was noted that he rode a bike and swam.  While he reported pain and used a cane for assistance, the examiner stated that his knee did not impact the Veteran's ability to work.  The Veteran received an injection in the knee.  Additional VA examination was primarily concerned with the Veteran's hammertoes which were found not be a service-connected disorder.  

In December 2015, the Veteran had no significant mental health complaints and continued to bike and swim.  

The Board has no reason to doubt the credibility of the Veteran's statements and thus, finds them to be credible.   

The Board finds that the evidence is at least in equipoise regarding the Veteran's inability to secure and follow a substantially gainful occupation due to his service-connected disabilities.  


Weighing in favor of the claim are the following: (1) the fact that the Veteran has endured constant problems associated with his various service-connected disorders since 2007, (2) limited work experience that involves prolonged standing, (3) VA and private physicians' statements of record opining that the Veteran is unemployable due to his service-connected disabilities.  

Moreover, while the Board appreciates that the Veteran may be physically able to ride a bike and swim, the question is whether he would be able to maintain substantially gainful employment despite his service-connected disabilities.  The Board finds that he would not be able to maintain substantially gainful employment.  In this regard, the Board notes that the Veteran provided no history of work experience in any employment other than substitute teaching.  Further, he not only has orthopedic problems which make it difficult to stand or walk, but he also suffers from mild mental health symptoms.   

In light of the Veteran's schedular eligibility for TDIU under 38 C.F.R. § 4.16(a) (2017), his competent and credible descriptions of his current symptoms and limitations associated with his service-connected disabilities, the evidence in support of the claim, as well as his limited education and training, the Board finds that the evidence of record for and against the Veteran's TDIU claim is at the very least in relative equipoise.  When the evidence for and against the claim is in equipoise, by law, the Board must resolve all reasonable doubt in favor of the appellant.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2017).  Accordingly, TDIU is granted.  

Although the Veteran appears to have met the criteria for TDIU throughout the appeal period, the Board has not set a specific effective date for the grant.  The AOJ will set that date, and the Veteran will have an opportunity to submit argument and evidence and have a hearing on that question.  



ORDER

Entitlement to a TDIU is granted.  



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


